Title: 25th.
From: Adams, John Quincy
To: 


       We have had fine weather on board ever since we left L’Orient, but have not in general been able to enjoy it on account of sea sickness. We begin now to stand a little firmer upon our legs. The Events that happen on board a Vessel are very seldom interesting, and the life we lead is very lazy and tiresome. Our Company on board is very gay and sociable, but is not in general such as I should have wished.
       Captain le Fournier is an excellent Seaman; he is 37 years old and has pass’d more than half that time at Sea; no one could wish to be with a better Captain. He is only 1st. Lieutenant, but commands the packet, because the Chevalier d’Abouville, is now in America, building another packet, which he is to command. Captain Fournier expected to receive a Commission as lieutenant of a Frigate, but such is the delay that the Ministers cause before they grant the least favour, that he did not receive it: it will probably come to him by the next Packet: he will then have the command of this Vessel. I heartily wish he may succeed: for he is not only a good Seaman but an excellent man. If such men had the command in the french Navy, they would not be so often exposed to lose their fleets as they are, but in France, few persons of merit can make their way in the military profession; without credit at Court. A Man must have an education as a fine gentleman, must be a Courtier and an intriguer to obtain any rank. The exceptions to this rule are few. They would be numerous if the Event was consulted. Monsr. de la Motte Piquet, one of the best officers in the French Navy had nothing but his merit to recommend him, and certainly among their noble Seamen they can find none that behaved better in the course of the last war. Very few did their duty so well.
      